DETAILED ACTION
REPEATED OBJECTIONS
Information Disclosure Statement
1. 	The information disclosure statement filed January 13, 2020 fails to comply with the
provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date of the third reference is
incorrect. It has been placed in the application file, but the information referred to therein has
not been considered as to the merits. Applicant is advised that the date of any re-submission of
any item of information contained in this information disclosure statement or the submission of
any missing element(s) will be the date of submission for purposes of determining compliance
with the requirements based on the time of filing the statement, including all certification
requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
2.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

3.	The 35 U.S.C. 112, second paragraph rejection of Claim 4, of record on page 2 of the previous Action, is withdrawn.

4.	The 35 U.S.C. 112, second paragraph rejection of Claim 7, of record on page 2 of the previous Action, is withdrawn.

5.	The 35 U.S.C. 112, fourth paragraph rejection of Claim 9, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a vehicle running board’ is indefinite as it is unclear what the difference is between the claimed ‘vehicle running board’ and the claimed ‘vehicle running board assembly.’

8.	Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘exclusively’ means ‘only’  All of the claim language starting with the phrase ‘and along’ is therefore unclear.

Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 1 — 4, 6 — 12 and 20 – 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Montagna et al (U.S. Patent Application Publication No. 2007/0084542 A1) in view of Flajnik et al (U.S. Patent Application Publication No. 2007/0296175 A1).
With regard to Claim 1, Montagna et al disclose an assembly comprising an
article that is a running board (paragraph 0043), therefore a support member, and a pre —
stretched paint film applied to the surface of the article (paragraph 0044) by lamination using an
adhesive (paragraph 0045), therefore a bonding layer; the pre — stretched paint film is decorative because it comprises a decorative layer (paragraph 0026); the adhesive is a bonding layer that is applied using a nozzle and a doctor blade (paragraph 0050). Montagna et al do not explicitly disclose that the bonding layer is an unfilled polymer — based material. However, it would have been obvious for one of ordinary skill in the art to provide for a bonding layer that is an unfilled polymer — based material, as an unfilled polymer would have been applicable using a nozzle and a doctor blade. Montagna et al fail to disclose a support member that is tubular and that extends longitudinally along an axis and that is formed of a reinforced polymer — based material.
Flajnik et al teach a running board that is tubular as shown in Figure 2A (paragraph 0029)
comprising a reinforced polymer — based material for the purpose of having characteristics
acceptable for heat and cold (glass filled polypropylene; paragraph 0053).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
running board that is tubular and formed of a reinforced polymer — based material in order to
obtain characteristics acceptable for heat and cold as taught by Flajnik et al.
With regard to Claim 2, Flajnik et al teach a step pad secured to the support member,
because fasteners can be passed through the step plate and the running board body (paragraph
0043).
With regard to Claim 3, the step pad itself is therefore a tread, and each fastener
constitutes an anchoring stem that is included by the step pad because it passes through the step
pad.
	With regard to Claims 4 and 6, because the anchoring stem passes through the running board body, it extends through the decorative film.
With regard to Claim 7, it additionally would have been obvious for one of ordinary skill
in the art to provide for a bonding layer formed of, and therefore comprising, a neat resin
material, as a bonding layer formed of a neat resin material would have been applicable using a
nozzle and a doctor blade.
With regard to Claims 8 — 9, the claimed aspect of ‘extruded’ is a product — by — process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 10, Montagna et al, disclose  that the decorative film is on the top surface and bottom surface of the support member because it is on the first surface ‘50’ and second surface ‘52’ in Figure 6. The decorative film is therefore along an upper side, which is the top surface, and is also along an outboard side, because it is physically close to and is parallel to an outboard side.
With regard to Claim 11, the decorative film disclosed by Montagna et al comprises a
transparent protective layer (clear; paragraph 0028) and a metallic layer (comprising metallic
flakes; paragraph 0027) and an adhesive layer (paragraph 0024).
With regard to Claim 19, a portion of the bonding layer would therefore be uncovered by the decorative film, which is the edge of the bonding layer that faces perpendicular to the top edge of the bonding layer, and parallel to the thickness direction of the bonding layer, since the bonding layer decorative film does not extend beyond the bonding layer.
With regard to Claim 20, a portion of the bonding layer is therefore exposed.
With regard to Claim 21, the bonding layer is therefore exposed on or close to, and therefore along, all sides of the support member, including an inboard side and bottom side.
With regard to Claims 22 – 23, the decorative film therefore also covers the bonding layer on or close to all sides of the support member, including an outboard side and an upper side.
With regard to Claim 24, the running board comprises wood (paragraph  0041 of Montagna et al), and therefore comprises grains. The bonding layer therefore includes a grained portion.
With regard to Claim 26, an optically clear outer layer is disclosed by Montagna et al that is a protective layer ‘22’ (paragraph 0028).
With regard to Claims 12 and 25, alternatively, the running board comprises extruded thermoplastic (paragraph 0044 of Montagna et al). Because the definition of ‘extruded’ includes coextrusion, the disclosure of Montagna et al includes running boards having two layers of thermoplastic. One layer of thermoplastic would therefore be structurally identical to a bonding layer that completely surrounds the support member, and that sleeves the support member, with the decorative film not surrounding the support member.


11. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Montagna et al
(U.S. Patent Application Publication No. 2007/0084542 A1) in view of Flajnik et al (U.S. Patent
Application Publication No. 2007/0296175 A1) and further in view of Khan (U.S. Patent No.
5,286,049).
Montagna et al and Flajnik et al disclose a running board as discussed above. Montagna
et al and Flajnik et al fail to disclose a step pad disposed directly on a radially outer surface of
the bonding layer.
Khan et al teach a step pad comprising legs that are received in an opening in a running
board as shown in Figure 3 (column 3, lines 41 — 50) for the purpose of providing a snap fit
(column 3, line 32).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
step pad comprising legs that are received in an opening in a running board for the purpose of
obtaining a snap fit as taught by Khan et al. Because the legs are a portion of the step pad, the
legs would be immediately adjacent to the radially outer surface of the bonding layer, and the
step pad would therefore be disposed directly on a radially outer surface of the bonding layer.

ANSWERS TO APPLICANT’S ARGUMENTS
12.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 1, 35 U.S.C. 112, second paragraph rejection of Claim 4 and 35 U.S.C. 112, second paragraph rejection of Claim 7, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) as being unpatentable over
Montagna et al (U.S. Patent Application Publication No. 2007/0084542 A1) in view of Flajnik et
al (U.S. Patent Application Publication No. 2007/0296175 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated September 8, 2022, that Flajnik et al do not teach that the running board of the invention is tubular for the purpose of having characteristics suitable for heat and cold, because it is the chosen material that provides the characteristics.
However, characteristics suitable for heat and cold are cited only as motivation to use the running board that is taught. In other words, Flajnik et al do not teach that the characteristics are because of the tubular shape, but the characteristics provide motivation, and using the running board that is taught by Flajnik et al as the running board disclosed by Montagna et al necessarily means using a running board that is tubular, because only a tubular shape is taught.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782